TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00370-CV


Aaron Burns, d/b/a Stallion Development Custom
Home Builders and Samia Yusurf, Appellants

v.

Texas Exterior Wall Systems, Inc., Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 02-691-C368, HONORABLE BURT CARNES, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Appellants (1) filed an agreed motion to dismiss their appeal, asserting that they no
longer wish to pursue it.  They represent that Texas Exterior Wall, Inc. does not oppose their motion.
	We grant the motion and dismiss this appeal.

  
						Mack Kidd, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Filed:   September 25, 2003
Dismissed on Appellants' Motion
1.   The notice of appeal was filed in the names of Aaron Burns d/b/a Stallion Development
Custom Home Builders and Samia Yusurf.  The agreed motion to dismiss was filed in the name of
Samia Yusuf Burns.  Both were filed by the same attorney.